DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 6-18 in the reply filed on 06/11/2021 is acknowledged.

Drawings
The drawings of Fig. 2 are objected to as they are a series of indistinct boxes devoid of descriptive labels. Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claims 1, 15, and 18 are objected to because of the following informalities:  
Re claim 1, the preamble is “a method of controlling a robot” but there is no step for controlling said robot.
Re claim 15, “control a robot according to claim 1” should be amended to read “controlling the robot according to claim 1”.
Re claim 18, “a robot and a control apparatus” should be amended to read “the robot and the control apparatus”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control apparatus in claim 17 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 – the claim is directed toward a process which is a statutory category.
Under Step 2A – Prong 1, the claim recites the limitations of receiving data relating to at least a portion of the 5environment for constructing a 3D point cloud representing at least a portion of the environment; comparing the 3D point cloud to a virtual 3D model of the environment and, based upon the comparison, determining a position of the robot; then 10determining a movement trajectory for the robot based upon the determined position of the robot. The receiving data, comparing the 3D point cloud, determining a position, and determining a movement trajectory steps, as drafted, are simple processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim elements precludes the step from practically being performed in the mind. For example the claim compasses a person observing and comparing collected data to stored data and forming a simple judgement. Thus, the claim recites a mental process.
Under Step 2A – Prong 2, the claim recites additional elements of a robot and a 3D scanner. There is no actual control of the robot or the 3D scanner, the robot appears to be the environment for which the method to be used and the 3D scanner appears to be a source from which data is received.. The processor is recited at a high level of generality and merely automates the method steps. The receiving data step is recited at a high level of generality (i.e., as a general means of gathering data for use in the comparing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
Claim 2 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the 3D scanner is.
Claim 3 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely further defines the receiving and comparing step.
	Claim 6 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it further provides additional steps of i) receiving data and ii) calibrating by determining position of the 3D scanner, which encompasses a person observing and comparing collected data and stored data and forming a simple judgement and is thus a mental process
Claim 7 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely further defines what determining the position of the robot comprises and provides an additional step of defining a target location which encompasses a person providing a judgement/opinion and is thus a mental process.
Claim 8 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely further defines the determination of the movement trajectory.
Claim 9 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely further defines the determination of the movement trajectory.
Claim 10 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely further defines the virtual 3D model.
Claim 12 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines when the sensor data is received.
Claim 13 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely further defines the robot.
Claim 15 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely further defines the environment for which the method is intended to be executed.
Claims 16 and 17 are rejected for reasons similar to claim 1 with the exception they are directed to an article of manufacture and machine, respectively. The mere nominal recitation of a computer/processor does not take the claim limitations out of the mental process grouping. The specification does not provide any indication that the computer/processor is anything other than a general purpose computer or conventional computer processor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 11-18 is/are rejected under 35 U.S.C. 103 as being obvious over Norton (US 2018/0009109 A1) in view of Shih (US 2019/0139255 A1).
The applied Norton reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Re claim 1, Norton teaches a method of controlling a robot within an environment comprising: 
i) receiving, from a 3D scanner, data relating to at least a portion of the 5environment for constructing a 3D point cloud representing at least a portion of the environment (see at least block 58 in Fig. 2; see at least ¶76-79 for three dimensional scanner); 

10iii) determining a movement trajectory for the robot based upon the determined position of the robot (see at least block 62 in Fig. 2; see at least ¶81-85 for determined actions including moving the robot towards the target location).
Norton is not explicit regarding how the position of the robot is actually determined other than on the basis of the received sensor data.
Shih teaches constructing a 3D point cloud and comparing said 3D point cloud to a virtual 3D model of the environment and, based upon the comparison, determining a position of the robot (see at least ¶29 for comparing full CAD model or vector data with 3D point cloud to determine positional relationship between the robot and the machine and then generating a moving route for the robot in step S4 in Fig. 2; see at least ¶27 for obtaining reference 3D point cloud if CAD model or vector data is not available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Norton with the features taught by Shih in order to provide reference images of an object for comparing to sensed data of the object to effectively and rapidly determine the robot’s position relative to said object.

Re claim 2, Norton teaches wherein the 3D scanner is a robot 3D scanner mounted on the robot (see at ¶63 for sensor arrangement 18 includes three dimensional scanner 42 mounted on second robot 22).

Re claim 3, modified Norton teaches wherein: the receiving step comprises receiving, from the robot 3D scanner, data relating to at least a portion of the environment for constructing a 3D point 

Re claim 6, modified Norton teaches wherein the method further comprises: receiving, from each of one or more 3D scanners located within the environment, data relating to at least a portion of the environment for constructing a respective calibrating 3D point cloud of the environment, and 10calibrating the one or more 3D scanners by comparing the one or more calibrating 3D point clouds to the 3D model and, based upon the comparison, determining the position of each of the one or more 3D scanners within the environment (see rejection of claim 1; while modified Norton is not explicit regarding determining the position of the 3D scanners, it would have been obvious that the position of the 3D scanner is determined first and then a known relationship is applied to determine the robot position as is performed with robot-camera coordinate transformations).

Re claim 7, Norton further teaches defining a target location within the environment, wherein determining the position of the robot further comprises determining the position of the robot relative to the target location (see at least ¶81).

Re claim 8, Norton further teaches wherein, if it is determined that the robot is not at the target location, the movement trajectory of the robot is determined so as to reduce the distance between the robot and the target location (see at least ¶82).

Re claim 9, Norton further teaches wherein, if it is determined that the robot is at the target location or in a working position proximate the target location, the movement trajectory comprises maintaining a position of the robot or generating a robot operation trajectory for performing an operation at the target location (see at least ¶83-85).

Re claim 11, Norton further teaches 5iv) controlling movement of the robot on the movement trajectory (see at least block 64 in Fig. 2)

Re claim 12, Norton further teaches iterating steps i) - iv) to thereby incrementally navigate the robot within the environment (see at least Fig. 2 and ¶89 for method may return to block 56).

Re claim 13, Norton further teaches wherein the robot comprises an end effector (elongate member 222) and wherein determining the position of the robot comprises determining a position of the end effector (see at least Fig. 3 and ¶74-80 for determining the position of elongate member 222 of second robot 22 is inserted into turbine engine 11 and three dimensional scanner for sensing data associated with the second robot is located at the end of elongate member adjacent to first interface 48 which is inserted into turbine engine 11).

Re claim 14, Shih further teaches generating the 15virtual 3D model of the environment by:a) controlling scanning of the environment and generating a 3D model of the environment based upon the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Norton with the features taught by Shih in order to create reference images of an object when not available for comparing to sensed data of the object to effectively and rapidly determine the robot’s position relative to said object.

Re claim 15, Norton further teaches a method of performing a maintenance operation in a gas turbine engine comprising controlling a robot according to claim 1 (see rejection of claim 1 above), wherein: 
the robot is a scope tip robot (see at least Fig. 3 and ¶67 for second interface 54 of second robot 22 connected to CCD or CMOS camera);  
25the environment is a confined space within the gas turbine engine (gas turbine engine 11); and 
the target location is a component of the gas turbine engine to be maintained (see at least ¶66 for inspection of plurality of objects 11 1, 11 2, 11 3, 11 4, 11 5, 11 6).

Re claim 16, Norton further teaches a non-transitory computer-readable medium (memory 26) containing computer-30readable instructions that, when read by a computer, cause performance of the method of claim 1 (see rejection of claim 1 above).

Re claim 17, Norton further teaches a control apparatus (apparatus 10) configured to perform the method of claim 1 (see rejection of claim 1 above).

Re claim 18, Norton further teaches a robot control system comprising a robot (second robot 22) and a control apparatus according to claim 17 (see rejection of claim 17 above).

Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over Norton (US 2018/0009109 A1) in view of Shih (US 2019/0139255 A1), and further in view of Lindhe (US 10,617,271 B2).
Re claim 10, modified Norton is silent regarding wherein the virtual 3D model comprises a plurality of virtual landmarks corresponding to real-world landmarks in the environment and wherein comparing the 3D point cloud to the 3D model comprises comparing the 3D point cloud to the virtual landmarks to identify any features in the 3D point cloud which correspond to virtual landmarks.
Lindhe teaches virtual 3D model comprises a plurality of virtual landmarks corresponding to real-world landmarks in the environment and wherein comparing the 3D point cloud to the 3D model comprises comparing the 3D point cloud to the virtual landmarks to identify any features in the 3D point cloud which correspond to virtual landmarks (see at least col. 2, ln. 27-47 for comparing a generated landmark signature with a predetermined landmark signature and if there is a match then determining the generated landmark signature is known and controlling the robot on the basis of the determination).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Nortion with the features taught by Linde to provide landmarks with known positions as reference objects to allow a robot to position itself in an environment in a quick manner using said landmarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666